DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 17-21) in the reply filed on 12/23/2021 is acknowledged.  Claims 17-32 are pending of which claims 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim SJ, et al 2017 (“Evaluation of Estrogenic Activity of Extract from the Herbal Mixture Cynanchum wilfordii Hemsley, Phlomis umbrosa Turczaninow, and Angelica gigas Nakai” Toxicol. Res., 2017 (Epub 2017 Jan 15), 33(1), pp. 71-77; of record), Office of the Surgeon General (U.S. Department of Health and Human Services, “Bone Health and Osteoporosis: A Report of the Surgeon General”, U.S. Department of Health and Human Services, Office of the Surgeon General (Rockville, MD), 2004, chapter 3 (Diseases of Bone), retrieved  online <ncbi.nlm.nih.gov/books/NBK45506/>; WE 225 B71259 2004, pp. 40-65), and Kim US 7,763,284 B2 (Kim ‘284) 
	The claims are drawn to a process of administering to a subject an effective amount of a combination of Cynanchum wilfordii [CW], Phlomis umbrosa [PU], and Angelica gigas [AG] extracts (CPAE), and for the intended use of alleviating, treating, or preventing a bone disease. The extract is a ethyl acetate (claims 17-21) and/or butanol fraction (claims 17-20) thereof, or further extracts from water/hot water (claims 19, 20) or hexane (claim 20).
Kim SJ 2017 teaches a CPAE (Cynanchum wilfordii, Phlomis umbrosa, and Angelica gigas extract) composition effective for administration. However, the reference teaches the preparation prepared by hot water solvent, specifically: “C.W., P.U., and A.G. were mixed in the ratio of 1:1:1.08 (w/w/w) and extracted with distilled water (1:8, w/v) by boiling under a Plant material and preparation of CPAE). Kim SJ is directed to alternative treatments of hormone replacement therapy and treating of menopausal symptoms (Id., at abstract) and that “the extracts of CW, PU, and AG were reported to have beneficial effects as an alternative HRT” (Id. at Introduction).
The claims, however, are distinguished in that the reference does not teach or suggest a solvent including ethyl acetate, butanol, and/or hexane, or specifically recite the bone diseases of “bone damage, osteoporosis, periodontal disease, Paget's disease, multiple myeloma and metastatic cancer” (claim 18).  
However, it would have been obvious to have treated at least one of the conditions because such diseases are recognized bone remodeling-pathologies and because periodontal disease/bone damage are coextensive with menopause/estrogen deficiency/osteoporosis, and one would have been motivated to have treated the conditions because as taught by the Office of the Surgeon General (2004), which teaches that oral bone loss and attendant tooth loss [periodontal diseases/bone damage] “are associated with estrogen deficiency and osteoporosis. As a consequence, osteoporosis or osteopenia in postmenopausal women may have an impact”
Further it would have been obvious to have provided a solvent from among ethyl acetate, butanol, and/or hexane because it was known to obtain menopausal symptom treating compositions containing extracts of C. wilfordii, P. umbrosa, and A. gigas (see Kim ‘284 at Abstract; col 3 at lines 25-30), using a variety of extraction solvents, and one would have been motivated to have so provided, because Kim ‘284 teaches such extracts “obtained using various extraction solvents: (a) water, (b) absolute or water-bearing lower alcohol containing 1-4 carbon atoms (methanol, ethanol, propanol, butanol, etc.), (c) mixture of lower alcohol and water, (d) 
Kim SJ 2017, Office of the Surgeon General 2004, and Kim ‘284 are relied upon for the reasons discussed above.  If not expressly taught by the references, based upon the overall beneficial teaching provided by the reference(s) with respect to extraction of C. wilfordii, P. umbrosa, and A. gigas to obtain therapeutic extract compositions with the array of solvents and in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable extraction solvent or symptom measured upon such administration in which to perform such a treating therewith), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
One would have been had a reasonable expectation of success in motivated to have provided a CPAE composition extracted and treating of the bone disorders as instantly claimed because 
 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of alleviation, prevention, or treatment of a bone disease. However, the claims taken together with the specification imply a breadth greater than supported by the disclosure, particularly with regards to “prevention” of bone disease.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art is such that bone diseases are largely progressive and incurable, albeit treatable conditions. For example, US Surgeon General (2004, cited on PTO-892, see entire document, e.g. at page 54) teaches bone diseases and including thereamong in discussing Paget’s disease that the bone disease “is a progressive, often crippling disorder”. Since prevention of bone diseases, including with an extract of the instant method as claimed, remains largely unsolved, means for a method practiced for the scope as instantly claimed is highly unpredictable.
(5) The relative skill of those in the art:
	The relative skill of those in the art is high. However, prevention of the genus of bone diseases claimed remained unresolved at the time of the instant application effective filing. Accordingly, one would have turned to the instant specification for guidance and direction.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
 for administration of an C. wilfordii, P. umbrosa, and A. gigas complex extract (CPAE) having a therapeutic effect upon symptoms of an array of bone diseases. The specification does not provide support for prevention of the diseases; however, the claims also encompass using the claimed compound in the method to “prevent” bone diseases which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term “prevent” is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does “therapeutic” or “treat”, especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) – including preventing such bone diseases/disorders as bone damage, osteoporosis, periodontal disease, Paget’s disease, multiple myeloma, and metastatic cancer - which is/are clearly not recognized in the medical art as being a totally preventable condition(s).
(8) The quantity of experimentation necessary:
	Considering the state of the art, including as discussed by US Surgeon General of record, and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the claimed method for the scope claimed. It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation. 

Conclusion
No claims are presently allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/
Primary Examiner, Art Unit 1655